Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed May 24, 2019, in which Claims 1-20 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the four extensions extend to a distal end of a proximal flexure zone that separates the at least one finger guard from the knuckle guard”. The claimed limitation is indefinite as it is unclear how all four extensions extend to one distal end of the proximal zone that separates the at least one finger guard from the knuckle guard. After a full review of Applicant’s disclosure, it appears Applicant meant to claim “wherein one of the four extensions extends to a distal end of a proximal flexure 

Claim 7 recites “a thumb and forefinger are provided with another finger guard that is separate of and not directly connected to the at least one finger guard or the knuckle guard”. The claimed limitation is indefinite as it is unclear how both the thumb and forefinger are provided with a single finger guard when they are distinct and separated finger stalls. After a full review of Applicant’s disclosure, it appears Applicant meant to claim “a thumb and forefinger are each provided with another finger guard that is separate of and not directly connected to the at least one finger guard or the knuckle guard”. Claim 7 is rejected as best understood by examiner.

Claim 8 recites “the knuckle guard comprises an index finger portion and an extended portion that are separated from each other by a gap”. The claimed limitation is indefinite as Claim 1, from which 8 depends, recites the “at least one finger guard, knuckle guard and the flange being integrally formed”. It is unclear how the finger guard and knuckle guard are integrally formed together, and yet, Claim 8 recites the knuckle guard having portions that are separated by a gap. Claim 8 is rejected as best understood by examiner.

Claim 9 recites “the thermoplastic rubber comprises a soft or medium soft durometer”. The terms "soft" and “medium soft” in claim 9 are relative terms which render the claim indefinite.  The terms "soft" and “medium soft” are not defined by the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePriest (US 10,485,280) in view of Murray (US 3,626,515).
Regarding Claim 1, DePriest discloses a protective glove (100) configured to provide impact attenuation suitable for standard testing, the protective glove comprising: at least one finger guard (forward protruding pad portion of 126), the at least one finger guard being connected to a knuckle guard (protruding pad portion of 126 covering 55 & 130), the at least one finger guard and the knuckle guard being surround by a flange (flat portion of 126 surrounding the protrusions)(as seen in Fig.2 & 6), the at least one finger guard, knuckle guard and the flange being integrally formed of a rubber (Col.6, lines 8-11); an outer layer (160) of the glove underlying and secured to the at least one finger guard and the knuckle guard (as seen in Fig.6); a first cushioning layer (162) underlying and connected to the outer layer of the glove, the first cushioning layer being coextensive with the outer layer of the glove (as seen in Fig.6); a second layer (164) underlying the first cushioning layer; a second cushioning layer (166) abutting the second layer and being positioned between the second layer; and an inner layer (168), the second cushioning layer being encased by a combination of the second layer and the inner layer (as seen in Fig.6). DePriest does not specifically teach the rubber being a thermoplastic rubber. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rubber of DePriest using a rubber that is thermoplastic, in order to provide a durable rubber than can withstand the wear and tear of use. DePriest also does not specifically teach the outer layer of the glove being formed of a knitted mesh fabric. However, DePriest does teach other fabric layers of the glove being formed from a knitted mesh 
DePriest does not disclose the first cushioning layer being a sponge layer formed of an open cell foam and the second cushioning layer being a foam layer. However, Murray teaches a glove having multiple layers of foam, including sponge rubber foam and shock absorbing vinyl or rubber foam (Col.2, lines 1-7 & 51-57; i.e. sponge rubber foam is an open cell type foam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning layers of DePriest to be formed of either an open cell foam or a foam layer, as taught by Murray, in order to provide a glove which has the desired degree of shock absorption for protecting a user’s hand.

Regarding Claim 2, When modified DePriest discloses a protective glove of Claim 1, wherein the foam layer comprises four extensions (166 extends into each of 

Regarding Claim 3, DePriest discloses a protective glove of Claim 2, wherein the at least one finger guard comprises a proximal flexure zone (forwardmost rib and groove portion between protruding pads of 126), and wherein [one of] the four extensions extend to a distal end of a proximal flexure zone (i.e. 166 extends the full length of 104) that separates the at least one finger guard from the knuckle guard (as seen in Fig.2 & 6).

Regarding Claim 4, Modified DePriest discloses a protective glove of Claim 1, wherein the foam layer (166) extends 1-5 mm beyond a periphery of the knuckle guard (as seen in Fig.2 & 6; 166 spans the entire length and width of the glove underneath & beyond the knuckle guard, and clearly would extend 1-5mm beyond the bottom periphery of the knuckle guard to the wrist, which is certainly a longer distance than 1-5mm).

Regarding Claim 5, DePriest and Murray teach the invention substantially as claimed above. DePriest and Murray do not disclose wherein the foam layer is between 2 mm and 4 mm thick. However, Murray does teach adjusting the thickness of the foam layer to obtain the desired degree of shock absorption (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of 

Regarding Claim 6, DePriest discloses a protective glove of Claim 1, wherein the at least one finger guard (forward protruding pad portion of 126) comprises three finger guards (i.e. three ribs seen protruding between the forward protruding pad portion of 126 & protruding pad portion of 126 covering 55) that are integrally formed with the knuckle guard (protruding pad portion of 126 covering 55)(as seen in Fig.5 & 6).

Regarding Claim 7, DePriest discloses a protective glove of Claim 1, wherein a thumb (102) and forefinger (i.e. index finger 104) are [each] provided with another finger guard (126 of 102 & 128 of index finger 104) that is separate of and not directly connected to the at least one finger guard (forward protruding pad portion of 126) or the knuckle guard (as seen in Fig.2 & 6).

Regarding Claim 8, DePriest discloses a protective glove of Claim 1, wherein the knuckle guard (protruding pad portion of 126 covering 55 & 130) comprises an index finger portion (protruding pad portion of 126 covering 55) and an extended portion (130) that are separated from each other by a gap (as seen in Fig.2).

Regarding Claim 9, Modified DePriest discloses a protective glove of Claim 1, wherein the thermoplastic rubber comprises a soft or medium soft durometer (Col.6, lines 8-11, i.e. as the rubber is flexible and bends with a user’s hand movement it is considered to have a soft or medium soft durometer, inasmuch as has been claimed by Applicant and insofar as is definite).

Regarding Claim 10, Modified DePriest discloses a protective glove of Claim 1, wherein the knitted mesh fabric comprises a combination of nylon and spandex (Col.7, lines 44-Col.8, lines 5).

Regarding Claim 11, DePriest discloses a protective glove of Claim 1, at least one of the second layer (164) or the inner layer (168) comprises tricot (Col.7, lines 61-64).

Regarding Claim 12, DePriest and Murray teach the invention substantially as claimed above. DePriest and Murray do not specifically disclose the foam layer comprises an EVA foam. However, Murray does teach the foam layer being a vinyl foam (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vinyl foam of DePriest and Murray with an EVA foam, as a simple substitution of one well known type of vinyl foam for another, in order to yield the predictable result of providing a .

3.	Claims 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 3,626,515) in view of Choi (US 2018/0310649).
Regarding Claim 13, Murray discloses a protective glove configured to provide impact attenuation suitable for standard testing, the protective glove comprising: a knuckle guard (P) configured to overlie and correspond in position to a wearer's first knuckles in use (as seen in Fig.1), the knuckle guard overlying a foam layer (6; Col.2, lines 51-57) that is positioned between the knuckle guard and the wearer's first knuckles (as seen in Fig.6), the foam layer and the knuckle guard not being directly connected (as seen in Fig.6, as 8 is between P & 6) and, when aligned to define an impact attenuation region (as seen in Fig.1 & 6). Murray does not disclose the foam layer and the knuckle guard transmitting an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules. However, Choi teaches a protective glove (Fig.2) having padded areas (Abstract) which transmit an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules (para.27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam layer and knuckle guard of Murray to transmit an average force of less than, or equal to 7kN when receiving an impact energy of 5 Joules, as taught by Choi, in order to provide 

Regarding Claim 14, Murray and Choi disclose the invention substantially as claimed above. Murray does not specifically disclose the foam layer comprises an EVA foam. However, Murray does teach the foam layer being a vinyl foam (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vinyl foam of Murray with an EVA foam, as a simple substitution of one well known type of vinyl foam for another, in order to yield the predictable result of providing a durable vinyl foam. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 15, Murray discloses a protective glove of Claim 13, wherein fabric layers (top & bottom 8; Col.2, lines 16-19) envelop the foam layer (6)(as seen in Fig.6).

Regarding Claim 17, Murray and Choi disclose the invention substantially as claimed above. Murray does not specifically disclose wherein the foam layer has a thickness of greater than 2 mm and less than 4 mm. However, Murray does teach 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the foam layer of Murray, as further taught by Murray, to have a thickness of greater than 2 mm and less than 4 mm in order to obtain the desired degree of shock absorption and since the claimed values are merely an optimum or workable range. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 18, Choi further teaches a protective glove of Claim 13, wherein no single result used in generating the average force exceeds 9 kN (para.27).

Regarding Claim 19, Murray and Choi disclose the invention substantially as claimed above. Murray does not specifically disclose wherein the knuckle guard has a thickness of greater than 3 mm. However, Murray does teach adjusting the thickness of the foam layer to obtain the desired degree of shock absorption (Col.2, lines 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the knuckle guard of Murray, as further taught by Murray, to have the knuckle guard with a thickness of greater than 3 mm in order to obtain the desired degree of shock absorption and since the claimed values are merely an optimum or workable range. 

Regarding Claim 20, Murray discloses a protective glove of Claim 13, wherein the knuckle guard (P) tapers (i.e. along the edge seen at 12 in Fig.5) toward a distal end (i.e. hand opening) of the glove (as seen in Fig.2 & 5).

4.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 3,626,515) and Choi (US 2018/0310649), in view of DePriest (US 10,485,280).
Regarding Claim 16, Murray and Choi disclose the invention substantially as claimed above. Murray does not disclose wherein at least one of the fabric layers comprises tricot. However, DePriest teaches a glove having fabric layers comprising tricot (Col.7, lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fabric layer of Murray with the tricot layer taught by DePriest, as a simple substitution of one well known type of glove fabric layer for another, in order to yield the predictable result of providing a fabric layer protecting the hand of the user from environmental elements. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732